Citation Nr: 0614564	
Decision Date: 05/18/06    Archive Date: 05/31/06

DOCKET NO.  05-21 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a left elbow 
condition.

2.  Entitlement to service connection for an upper back 
condition.

3.  Entitlement to service connection for a low back 
condition.

4.  Entitlement to an increased initial rating for 
hypertension, currently rated as 10 percent disabling.

5.  Entitlement to an initial compensable rating for a left 
ring finger disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1976 to November 
2003.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, that granted service connection for 
hypertension and a left ring finger disability, rated as 10 
and 0 percent disabling, respectively, effective December 1, 
2003, and denied service connection for a left elbow 
condition and for upper and lower back conditions.  Following 
the veteran's relocation to Virginia, his claims folder was 
transferred to the Roanoke, Virginia RO.  In January 2006, 
the veteran testified before the Board at a hearing that was 
held at the Central Office.


FINDINGS OF FACT

1.  The veteran does not have a current diagnosis of a left 
elbow disorder, nor has any left elbow disorder been related 
to his active service.

2.  The veteran does not have current diagnoses of an upper 
or lower back disorder, nor has any upper or lower back 
disorder been related to his active service.

3.  The veteran's hypertension is not manifested by blood 
pressure readings that denote diastolic pressure that is 
predominantly 110 or more or systolic pressure that is 
predominantly 200 or more.

4.  The veteran's left ring finger disability is manifested 
by an inability to completely straighten the finger (a 45 
degree flexion contracture of the proximal joint), and an 
inability to make a tight fist.  It is not manifested by 
pain.


CONCLUSIONS OF LAW

1.  A claimed left elbow disorder was not incurred in or 
aggravated by the veteran's active service.  38 U.S.C.A. §§ 
1110, 1131; 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2005).

2.  Claimed upper and lower back disorders were not incurred 
in or aggravated by the veteran's active service.  38 
U.S.C.A. §§ 1110, 1131; 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2005).

3.  The criteria for an initial rating higher than 10 percent 
for hypertension have not been met since December 1, 2003.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic 
Code (DC) 7101 (2005).

4.  The criteria for an initial compensable rating for a left 
ring finger disability (traumatic arthritis and Boutonniere 
deformity) have not been met since December 1, 2003.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 4.71a, DCs 5010, 
5227, 5230, 5155 (2005).








REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  See also Degmetich v. Brown, 104 F. 3d 1328 (1997); 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Service connection for 
certain chronic diseases, including arthritis, will be 
rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

The veteran's service medical records in this case show that 
he injured his left elbow in service, and that treatment for 
the injury included physical therapy, but do not show that he 
was ever treated for or diagnosed with upper or lower back 
disorders.  On his report of medical history dated in July 
2003, prior to his separation from service, the veteran 
complained of recurrent left elbow and upper and lower back 
pain.  However, on examination in July 2003, the veteran's 
left elbow, and upper and lower back were found to be normal.  
No diagnoses of the left elbow, or upper or lower back were 
given because there was no pathology to render a diagnosis.  
In January 2006 testimony before the Board, the veteran 
stated that he had not sought medical treatment for his left 
elbow or his back since his separation from service.

Absent evidence of a current disability, service connection 
for a left elbow disorder, and for upper and lower back 
disorders, must be denied.  Boyer, 210 F.3d at 1353; Brammer, 
3 Vet. App. at 225.  Because no left elbow disorder, or upper 
or lower back disorders have been diagnosed in this case, the 
Board finds that service connection for left elbow disorder, 
and for upper and lower back disorders is not warranted.

In recent statements in support of his claim, in testimony, 
and in reporting history to examiners, the veteran has 
attributed his left elbow pain, and upper and lower back pain 
to service; however, as a layperson, the veteran is not 
competent to give a medical opinion on diagnosis, causation, 
or aggravation of a medical condition.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 
183, 186 (1997) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  The Board 
acknowledges that the veteran is competent to give evidence 
about what he experienced.  See e.g., Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency, however, must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  

The weight of the medical evidence demonstrates that the 
veteran does not have a left elbow disability, or upper or 
lower back disabilities.  The Board concludes that a left 
elbow disability, and upper or lower back disabilities were 
not incurred in or aggravated by service.  As the 
preponderance of the evidence is against the claims for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2005).  
When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in this case the veteran timely appealed 
the rating initially assigned for this disability on the 
original grant of service connection.  The Board must 
therefore consider entitlement to "staged ratings" for 
different degrees of disability in the relevant time periods, 
that is, since the original grant of service connection.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities (hereinafter "Rating 
Schedule"), which is based, as far as practically can be 
determined, on average impairment in earning capacity.  
Separate diagnostic codes identify the various disabilities.  
See 38 C.F.R. Part 4.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2005).

Here, the veteran contends that he is entitled to increased 
initial ratings for both hypertension and a left ring finger 
disability.  These claims will be addressed in turn.



A.  Hypertension

The criteria for rating hypertension are found under 
Diagnostic Code (DC) 7101 in the VA Schedule for Rating 
Disabilities.  Under DC 7101, hypertensive vascular disease 
(hypertension and isolated systolic hypertension) warrants a 
10 percent evaluation with diastolic pressure predominantly 
100 or more, or; systolic pressure 160 or more, or; a minimum 
evaluation may be assigned for an individual with a history 
of diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  A 20 percent evaluation 
may be assigned with diastolic pressure predominantly 110 or 
more, or systolic pressure predominantly 200 or more.  
Diastolic pressure of 120 or more is rated as 40 percent 
disabling and diastolic pressure of 130 or more is rated as 
60 percent disabling.  60 percent is the highest rating 
allowed under Diagnostic Code 7101.  38 C.F.R. § 4.104, DC 
7101.

The veteran's service and post-service medical records show 
that his hypertensive blood pressure requires continuous 
medication for control.  On VA examination in July 2003, 
prior to his separation from service, the veteran's 
hypertension was noted to be under good control with 
medication.  His blood pressure readings were taken at three 
stages, and measured 162/82, 143/83, and 147/92.  Because his 
blood pressure was controlled by medication, additional blood 
pressure readings on separate days were not obtained.  
Available post-service records indicate that testing in 
October 2005 demonstrated a reading of 200/108.  At that 
time, however, the veteran had been off of his medication for 
two months.  In December 2005, two months after the veteran 
had resumed his blood pressure medication, he had a reading 
of 144/86.

The Board finds that the criteria for an increased rating 
have not been met.  At no time since the effective date of 
service connection have the veteran's diastolic pressure 
readings been predominantly 110 or more, or; systolic 
pressure predominantly 200 or more.  Thus, a rating in excess 
of 10 percent is not warranted.

In sum, the weight of the credible evidence demonstrates that 
the veteran's hypertension disability warrants no more than 
the current 10 percent rating pursuant to DC 7101.  As the 
preponderance of the evidence is against the claim for an 
increased rating, the "benefit-of-the-doubt" rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).

B.  Left Ring Finger

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2005).  

The Court has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, taking into 
account any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
flare-ups.  38 C.F.R. § 4.14 (2005).  The Board notes that 
the guidance provided by the Court in DeLuca must be followed 
in adjudicating claims where a rating under the diagnostic 
codes governing limitation of motion should be considered.  
However, the Board notes that the provisions of 38 C.F.R. 
§ 4.40 and 38 C.F.R. § 4.45 (2005) should only be considered 
in conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

In addition, the Board notes that the intent of the rating 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2005).

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis).  DC 5010, 
traumatic arthritis, directs that the evaluation of arthritis 
be conducted under DC 5003, which states that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5010.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC 5010.  In the absence of limitation of motion, X-
ray evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5010, Note 1.  

The veteran's left ring finger disability has been rated 
under Diagnostic Code 5230, which contemplates limitation of 
motion of the ring or little finger.  38 C.F.R. § 4.71a, DC 
5230.  Under DC 5230, a noncompensable evaluation is 
warranted for any limitation of motion of the ring finger.  
Accordingly, DC 5230 cannot serve as a basis for an increased 
rating in this case.

The Rating Schedule, however, indicates that where the ring 
finger is ankylosed, VA may consider whether the disability 
is analogous to amputation, or whether the disability results 
in the limitation of motion of other digits, or otherwise 
interferes with the overall function of the hand.  38 C.F.R. 
§ 4.71a, DC 5227.  In this regard, amputation of the ring 
finger warrants a 10 percent evaluation without metacarpal 
resection at the proximal interphalangeal joint, or proximal 
thereto.  A 20 percent evaluation is warranted with 
amputation of the ring finger with more than one half of the 
bone lost.  38 C.F.R. § 4.71a, DC 5155.

On VA examination in July 2003, the range of motion of the 
veteran's left thumb, index, long, and little fingers was 
normal.  The range of motion of his left ring finger was 
limited in distal interphalangeal (DIP) flexion, with pain, 
but normal in proximal interphalangeal (PIP) flexion, and 
metacarpal phalangeal (MP) flexion.  X-ray examination 
revealed traumatic arthritis at the PIP joint.  The diagnosis 
was Boutonniere deformity of the left ring finger with 
traumatic arthritis.  The effect of the disability on the 
veteran's usual occupation was slowed typing skills.  The 
effect of the condition on the veteran's daily activity was 
slight difficulty in grasping with the left hand, and 
avoidance of heavy lifting with the left arm.  The veteran 
has not received any post-service medical treatment for his 
left ring finger disability.

In this case, ankylosis of the left ring finger has not been 
diagnosed.  Even if it had been diagnosed, however, the 
highest maximum rating under the code pertaining to ankylosis 
is 0 percent.  Thus, the rating criteria pertaining to 
ankylosis cannot serve as the basis for an increased rating 
in this case.  38 C.F.R. § 4.71a, DC 5227.  The Board 
similarly concludes that an increased rating is not warranted 
under DC 5155, because the mild nature of the veteran's 
service-connected left ring finger disability, coupled with 
the absence of ankylosis leads the Board to conclude that his 
left ring finger disability is not analogous to amputation.  
38 C.F.R. § 4.71a, DC 5155.  

The Board also concludes that a compensable evaluation under 
DC 5003 or 5010 is not warranted.  Under DC 5003, 
degenerative arthritis of a major joint may be rated under 
the criteria for limitation of motion of the affected joint.  
38 C.F.R. § 4.71a, DCs 5003, 5010.  The code pertaining to 
limitation of motion of the ring finger, however, provides 
that all limitation of motion, no matter how severe, is 
noncompensable.  38 C.F.R. § 4.71a, DC 5230.  Neither is a 
rating warranted under DC 5003 alone, as the veteran's 
disability involves only one minor joint (the ring finger).  
38 C.F.R. § 4.71a, DCs 5003, 5010; (a 10 percent rating is 
warranted under DC 5003 only where there is involvement of a 
group of minor joints).

38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Additionally, 38 C.F.R. § 
4.45 provides that consideration should also be given to 
weakened movement, excess fatigability and incoordination.  
According to the most recent medical findings, however, 
symptoms such as fatigability and incoordination are absent, 
and there is no additional limitation of motion on repetitive 
use.  The veteran's disability most nearly approximates a 
disability mild in nature. The Board therefore concludes that 
additional compensation under these provisions would be 
inappropriate.  Even accepting that he may have some residual 
pain from the in-service injury, the rating schedule does not 
require a separate rating for pain.  Spurgeon v. Brown, 10 
Vet. App. 194 (1997).
 
In sum, the weight of the credible evidence demonstrates that 
the veteran's left ring finger disability does not warrant a 
compensable rating.  As the preponderance of the evidence is 
against the claim for an increased rating, the "benefit-of-
the-doubt" rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 50 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in July 2003; and a rating 
decision in December 2003.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of that claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in timing or content of the notices 
has not affected the fairness of the adjudication.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157, __ F.3d __, 2006 WL 861143 (Fed. 
Cir. Apr. 5, 1996) (specifically declining to address 
harmless error doctrine); see also Dingess v. Nicholson,  19 
Vet. App. 473 (2006).  Thus, VA has satisfied its duty to 
notify the appellant and had satisfied that duty prior to the 
final adjudication in the May 2005 statement of the case.

Also, VA has obtained all relevant, identified, and available 
evidence, and VA has notified the veteran of any evidence 
that could not be obtained.  The appellant has not referred 
to any additional, unobtained, relevant evidence.  VA has 
also obtained a medical examination.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.





	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a left elbow condition is denied.

Service connection for an upper back condition is denied.

Service connection for a lower back condition is denied.

An increased initial rating for hypertension is denied.

An increased initial rating for a left ring finger disability 
is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


